Title: From George Washington to Benjamin Tallmadge, 4 April 1783
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Sir
                             Head Quarters April 4th 1783
                        
                        I have received your favor of the 31st Ulto—As yet no official information of a general Peace has yet
                            arrived, I can undertake to make no definitive arrangements for taking possession of the City of New York—and can only say
                            at present, that, for the reasons you suggest, I think there will be a propriety in your going early into Town whenever
                            the communication shall be opened, whether with or without Your Detachment will depend upon circumstances, & may
                            be a matter of future consideration—It will not however be amiss for the Troops to have their Cloathing & every
                            Article belonging to them in the best possible Order. I am Sir &c.
                    